DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/30/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  
 	The terms "MIPI", “CSI” and “DSI” are acronyms, which can mean different things and/or change in meaning over time; hence, it would be desirable to write out the actual words to which the acronym refers (see claim 11). 
 	The limitation “MIPI-2” in line 3 should be replaced with “MIPI CSI-2”.
 	Appropriate correction is required.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 Such claim limitations are: “a reception section”, “an information processing section”, “an image processing section” and “a transmission section" in claims 1-20. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a) “a reception section”, “an information processing section”, “a transmission section" correspond to processor 200 executing an algorithm to perform the functions of the claimed sections; see figs. 1, 10 and paragraphs 0054-0055, 0156 of the publication of the instant application. 
b) “an image processing section" and “transmission section” correspond to image sensor 100; see figs. 1, 7 and paragraphs 0054-0055, 0111 of the publication of the instant application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 1 recites the limitation "the receipt section" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US-PGPUB 2009/0021621). 
 	 Regarding claim 1, Hashimoto discloses a reception apparatus (see fig. 11) comprising: 
 	a reception section (Unit 99; see fig. 11) configured to receive data (The image data is supplied to global control/arithmetic unit 99; see paragraph 0126. Unit 99 also receives inputs from a user; see paragraph 0141); and 
 	an information processing section (Unit 97; see fig. 11) configured to generate an image, based on image data output from the reception section (Unit 99 is connected to the image signal processing unit 97 to comprehensively control it. Unit 99 controls unit 97 so that unit 97 supplies the image data to the display unit 86; see paragraphs 0131, 0140), 
 	wherein the reception section (Unit 99 controls unit 98; see paragraph 0131) outputs, in a first mode (First readout process; see S2 in fig. 12 and paragraph 0136), a whole captured region as the image data (In step S2, unit 98 supplies control signals for performing the first readout process where the first group of readout rows are selected. The first group of readout rows is a region selected from the entire pixel array PA; see fig. 12 and paragraphs 0136, 0045) and outputs, in a second mode (Second readout process; see S5 in fig. 12 and paragraph 0143), a partial region in the captured region as the image data (In step S5, unit 98 supplies control signals for performing the second 

 	Regarding claim 2, Hashimoto discloses everything claimed as applied above (see claim 1). In addition, Hashimoto discloses the information processing section generates the image by combining plural images of the image data received in the second mode (If the pixels of the rows (V13, V15 to V18, and V20) included in the second readout region RR2 have performed the charge accumulation operation for the first accumulation period Ta, the image signal processing unit 97 further synthesizes the synthesized image data with the image data corresponding to the image signal (SB'); see paragraphs 0152, 0147-0148 and fig. 4). 

	Regarding claim 3, Hashimoto discloses everything claimed as applied above (see claim 1). In addition, Hashimoto discloses a transmission section configured to transmit region information data to an imaging apparatus (Upon receiving the designation instruction from the input unit, the global control/arithmetic unit 99 determines to execute the designating process; see figs. 12-13 and paragraphs 0141-0142), wherein the information processing section generates the region information 

 	Regarding claim 4, Hashimoto discloses everything claimed as applied above (see claim 2). In addition, Hashimoto discloses the information processing section determines the number of images to be combined of the image data received in the second mode (If the pixels of the rows (V13, V15 to V18, and V20) included in the second readout region RR2 have performed the charge accumulation operation for the first accumulation period Ta, the image signal processing unit 97 further synthesizes the synthesized image data with the image data corresponding to the image signal (SB'); see paragraphs 0152, 0147-0148 and fig. 4).

	Regarding claim 5, Hashimoto discloses everything claimed as applied above (see claim 3). In addition, Hashimoto discloses the size of the region in the second mode is determined by an exposure time in the second mode and by an exposure time in the first mode (The selection unit 5 causes the pixels of the rows (V14 and V19) which are included in both the first group of readout rows and the second group of 

	Regarding claim 6, Hashimoto discloses everything claimed as applied above (see claim 3). In addition, Hashimoto discloses the information processing section generates information representing coordinates and the size of the region in the second mode as the region information data, the information processing section further supplying the generated information to the reception section (Unit 99 designates the pixel region RI of interest based on the information of pixel addresses of the region corresponding to the pixel region RI of interest; see paragraph 0157). 
  
 	Regarding claim 7, Hashimoto discloses everything claimed as applied above (see claim 1). In addition, Hashimoto discloses the information processing section uses the region read out in the second mode and any other regions than that region when generating the image in the first mode in a frame immediately following readout in the second mode (Frame F3 following frame F2, using rows V13, V15-V18 and V20; see fig. 3 and paragraph 0055). 

 	Regarding claim 12, Hashimoto discloses a transmission apparatus (see fig. 11) comprising: 
 	an image processing section (Unit 95; see fig. 11) configured to read out image data (The image sensing signal processing circuit 95 is connected to the image sensing apparatus 1 to process the image signal output from the image sensing apparatus 1; entire pixel array PA; see fig. 12 and paragraphs 0136, 0045) or in a second mode (Second readout process; see S5 in fig. 12 and paragraph 0143) for reading out a partial region in the captured region (In step S5, unit 98 supplies control signals for performing the second readout process where the second group of readout rows are selected. The second group of readout rows is a region selected from a region corresponding to the pixel region RI of interest of the pixel array PA; see figs. 12, 3 and paragraphs 0143, 0046); and 
 	a transmission section configured to store the image data read out by the image processing section into a transmitting signal complying with a predetermined format before transmitting the image data (The A/D converter 96 is connected to unit 95 to convert the processed image signal into a digital format and store the digital image data in memory 87; see fig. 11 and paragraphs 0125-0127), wherein the image processing section varies a rate at which the image is to be read out in the second mode (In the frame period F1 (FIG. 3), the readout unit 80 reads out, from each of the pixels of the rows (V4, V9, V14, V19, and V24) included in the first group of readout rows, the signal (SA) accumulated for the first accumulation period Ta of the pixels of each column and sequentially outputs the signal. When performing the second readout process, the selection unit 5 causes the pixels of the rows (V13 to V20) included in the second group of readout rows to perform the charge accumulation operation for the second 

 	Regarding claim 13, Hashimoto discloses everything claimed as applied above (see claim 12). In addition, Hashimoto discloses the image processing section determines a size of the region in keeping with a frame rate at a time of readout in the second mode (Monitoring a region of interest at a high resolution without blooming using a partial image corresponding to a part of the pixel array while keeping the increased frame rate in reading out a signal from the pixel array; see paragraph 0110). 
 	
 	Regarding claim 14, Hashimoto discloses everything claimed as applied above (see claim 12). In addition, Hashimoto discloses the image processing section determines a frame rate in keeping with a size of the region at a time of readout in the second mode (Increased frame rate while monitoring a region of interest at a high resolution using a partial image; see paragraph 0110). 

 	Regarding claim 15, Hashimoto discloses everything claimed as applied above (see claim 12). In addition, Hashimoto discloses the image processing section determines an exposure time in the second mode (Second accumulation period Taa; see figs. 4-5 and paragraph 0143), based on a size of the region (pixel addresses; see fig. 13 and paragraph 0157) in the second mode and on an exposure time in the first mode (First accumulation period Ta; see paragraph 0136 and figs. 4-5). 

claim 16, Hashimoto discloses everything claimed as applied above (see claim 12). In addition, Hashimoto discloses the image processing section determines a size of the region in the second mode, based on an exposure time in the second mode and on an exposure time in the first mode (The selection unit 5 causes the pixels of the rows (V14 and V19) which are included in both the first group of readout rows and the second group of readout rows to perform the charge accumulation operation for a first accumulation period Ta and a second accumulation period Taa; see figs. 4, 5 and paragraph 0052).   


Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Yoshida (US-PGPUB 2011/0298961). 
Regarding claim 8, Hashimoto discloses everything claimed as applied above (see claim 1). However, Hashimoto fails to disclose the reception section receives a transmitting signal in which a payload part of a packet includes the image data and in which a predetermined header part includes the additional information.  
 	On the other hand, Yoshida discloses the reception section receives a transmitting signal (Exif; see fig. 6 and paragraph 0074) in which a payload part of a packet includes the image data (Thumbnail and main image; see fig. 6 and paragraph 0074) and in which a predetermined header part includes the additional information (The header portion including tag information storing display position information; see fig. 6 and paragraphs 0019, 0074).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto and Yoshida to provide the reception section receives a transmitting signal in which a payload part of a packet includes the image data and in which a predetermined header part includes the additional information for the purpose of easily transmitting data to different display devices by using standardized file formats. 

 	Regarding claim 17, Hashimoto discloses everything claimed as applied above (see claim 12). However, Hashimoto fails to disclose the transmitting signal includes a payload part of a packet in which the image data is stored and a predetermined header part including information regarding the image data.  
 	On the other hand, Yoshida discloses the transmitting signal (Exif; see fig. 6 and paragraph 0074) includes a payload part of a packet in which the image data is stored 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto and Yoshida to provide the transmitting signal includes a payload part of a packet in which the image data is stored and a predetermined header part including information regarding the image data for the purpose of easily transmitting data to different display devices by using standardized file formats. 

17.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Yoshida and further in view of Maki et al. (US-PGPUB 2004/0095477). 
 	Regarding claim 9, Hashimoto and Yoshida disclose everything claimed as applied above (see claim 8). However, Hashimoto and Yoshida fail to disclose the information processing section extracts region information regarding the region from the header part included in the transmitting signal received by the reception section, the information processing section further extracting, on a basis of the extracted region information, the image data of the region from the payload part included in the transmitting signal received by the reception section. 
 	Nevertheless, Maki discloses the information processing section extracts region information regarding the region from the header part included in the transmitting signal 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto, Yoshida and Maki to provide the information processing section extracts region information regarding the region from the header part included in the transmitting signal received by the reception section, the information processing section further extracting, on a basis of the extracted region information, the image data of the region from the payload part included in the transmitting signal received by the reception section for the purpose of easily setting and retrieving multiple ROIs when capturing a plurality of imaging frames. 

 	Regarding claim 18, Hashimoto and Yoshida disclose everything claimed as applied above (see claim 17). However, Hashimoto and Yoshida fail to disclose the header part includes region information regarding the region.  

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto, Yoshida and Maki to provide the header part includes region information regarding the region for the purpose of easily setting and retrieving multiple ROIs when capturing a plurality of imaging frames.

18.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Yoshida and Maki and further in view of Narayanan et al. (US-PGPUB 2015/0023429). 
 	Regarding claim 10, Hashimoto, Yoshida and Maki disclose everything claimed as applied above (see claim 9). However, Hashimoto, Yoshida and Maki fail to disclose
the region information includes information indicative of the size of the region and information indicative of the number of frames of the image transmitted in the region.  
 	Nevertheless, Narayanan discloses the region information includes information indicative of the size of the region and information indicative of the number of frames of the image transmitted in the region (The header information 400 includes the number 410 of image frames, the number 420 of image frames per compressed file, and the divided number 430 for image frames. The number 410 of image frames means the total number of image frames with respect to the images acquired through the image acquisition unit 110. IDU means the number of image frames per compressed file. 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto, Yoshida, Maki and Narayanan to provide the region information includes information indicative of the size of the region and information indicative of the number of frames of the image transmitted in the region for the purpose of efficiently storing and displaying high resolution image regions. 

 	Regarding claim 19, Hashimoto, Yoshida and Maki disclose everything claimed as applied above (see claim 18). However, Hashimoto, Yoshida and Maki fail to disclose the region information includes information indicative of a size of the region and information indicative of the number of frames of the image transmitted in the region.  
 	Nevertheless, Narayanan discloses the region information includes information indicative of a size of the region and information indicative of the number of frames of the image transmitted in the region (The header information 400 includes the number 410 of image frames, the number 420 of image frames per compressed file, and the divided number 430 for image frames. The number 410 of image frames means the total number of image frames with respect to the images acquired through the image acquisition unit 110. IDU means the number of image frames per compressed file. “Number of tiles frame 430" is 4 means that one image frame is divided into four 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto, Yoshida, Maki and Narayanan to provide the region information includes information indicative of a size of the region and information indicative of the number of frames of the image transmitted in the region for the purpose of efficiently storing and displaying high resolution image regions. 

19.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Yoshida and further in view of Nagori et al. (US-PGPUB 2019/0295262). 
 	Regarding claim 11, Hashimoto and Yoshida disclose everything claimed as applied above (see claim 8). However, Hashimoto and Yoshida fail to disclose the reception section receives the signal according to the MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 standard, the MIPI CSI-3 standard, or the MIPI DSI (Display Serial Interface) standard.  
 	On the other hand, Nagori discloses the reception section receives the signal according to the MIPI (Mobile Industry Processor Interface) CSI (Camera Serial Interface)-2 standard, the MIPI CSI-3 standard, or the MIPI DSI (Display Serial Interface) standard (The camera 102 can be coupled to the video processor 104 via a camera serial interface specified by the Mobile Industry Processor Interface Alliance (MIPI CSI-2); see paragraph 0019). 
.  

20.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Nagori et al. (US-PGPUB 2019/0295262). 
 	Regarding claim 20, Hashimoto discloses everything claimed as applied above (see claim 12). However, Hashimoto fails to disclose the transmission section transmits the signal according to the MIPI-2 standard, the MIPI CSI-3 standard, or the MIPI DSI standard.  
 	On the other hand, Nagori discloses disclose the transmission section transmits the signal according to the MIPI-2 standard, the MIPI CSI-3 standard, or the MIPI DSI standard (The camera 102 can be coupled to the video processor 104 via a camera serial interface specified by the Mobile Industry Processor Interface Alliance (MIPI CSI-2); see paragraph 0019). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto and Nagori to provide the transmission section transmits the signal according to the MIPI-2 


Contact Information
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/08/2022